Citation Nr: 1613088	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-42 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to asbestos exposure and as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his COPD.  The VA examiner gave a negative direct nexus opinion.  In their March 2016 brief, the Veteran's representative argued that the Veteran's COPD has been aggravated beyond its natural progression by the service-connected coronary artery disease (CAD).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Secondary service connection was not addressed in the prior July 2013 VA examination and medical opinion.  The Veteran has also not been provided with a duty-to-assist notice letter regarding secondary service connection.  Therefore, a remand is necessary to provide the Veteran with a duty-to-assist notice letter regarding secondary service connection, and to obtain an addendum opinion to determine whether the Veteran's COPD is caused or aggravated beyond its natural progression by the service-connected CAD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since January 31, 2012.

2.  Send the Veteran another notice letter pertaining to his   service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

3.  Then, refer the Veteran's VA claims file to the VA examiner who conducted the July 2013 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's COPD.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's COPD was (1) caused by or (2) aggravated beyond its natural progression by his service-connected CAD?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

